Citation Nr: 0215410	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  96-44 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for sarcoidosis, including 
fatigue and stiffness of the joints of the hands, fingers, 
and legs.  



REPRESENTATION

Appellant represented by:	to be clarified



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to June 
1979.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision of the RO in 
Philadelphia, Pennsylvania that denied service connection for 
sarcoidosis, including fatigue and stiffness of the joints of 
the hands, fingers, and legs.   

In June 1997, the veteran appeared and testified at a hearing 
at the RO before the undersigned Member of the Board who has 
been designated to make the final disposition of this 
proceeding for VA.  

In November 1997, the Board remanded the case to the RO for 
additional development of the record.  



REMAND

The case initially arose from an August 1996 determination of 
the Philadelphia RO.  

A review of the claims file shows that, during the pendency 
of the appeal, the veteran has relocated a few times.  
Initially, he was living in Pennsylvania.  The veteran later 
moved to Florida, and as a result the claims file was 
transferred to the St. Petersburg RO in December 1997.  

Then, a letter received from the veteran dated in April 1998 
indicates that he relocated to Georgia.  Recently, in 
statements dating from February 2002, the veteran indicated 
that he was living in Louisiana.  He submitted these 
statements to the New Orleans RO, who then sent them on to 
the St. Petersburg RO.  

It is noted that the St. Petersburg RO is currently handling 
the appeal and had last forwarded the case to the Board.  In 
view of the foregoing, it is suggested that the claims file 
hereafter be transferred to and the appeal handled by the New 
Orleans RO.  

It is also noted from a review of the claims file that there 
are two VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, of record from the 
veteran.  

The first, dated in October 1997, names The American Legion 
as his representative before the VA.  The second, dated in 
July 1998, names the Georgia Department of Veterans Service 
as his representative before the VA.  The veteran signed both 
forms, and there is no evidence that he has revoked either 
appointment.  

Prior to forwarding the case to the Board, the St. Petersburg 
RO mailed a Supplemental Statement of the Case in July 2002 
to the veteran and The American Legion (who it is noted is 
not the most recently appointed representative of record).  

Moreover, the RO did not seek to obtain a VA Form 646 
(Statement of Accredited Representative in Appealed Case) 
from a representative of the veteran.  The Certification of 
Appeal (VA Form 8) from the RO, dated in September 2002, 
indicates that the veteran was not represented in his appeal 
and that no VA Form 646 was on file.  Nevertheless, a 
representative of the veteran must be given an opportunity to 
provide argument on the veteran's behalf.  

In that regard, there is no indication that the veteran has 
personally revoked his appointments of The American Legion 
and the Georgia Department of Veterans Service as his 
representative.  Moreover, it is also noted that only one 
organization, attorney, agent, or other person may properly 
be designated to represent the veteran.  38 C.F.R. § 20.601 
(2002).  

Under the circumstances of this case, further development is 
warranted to assure that the veteran is accorded due process.  
38 C.F.R. §§ 3.103 (2001), 20.600 (2002).  The RO should 
therefore request the veteran to clarify his desires as to 
representation.  

That is, he should be asked whether he desired The American 
Legion, the Georgia Department of Veterans Service, or 
another entity as his representative, or whether he desired 
any representation at all.  He should also be apprised of the 
fact that the Georgia Department of Veterans Service may not 
consent to represent him considering the fact that he 
currently resides in another state.  

In the November 1997 remand, the Board in part directed the 
RO to ascertain the veteran's wishes with regard to a 
representative.  As noted hereinabove, the veteran 
subsequently made two appointments, and thus the question of 
representation remains unresolved.  

The Board in its remand also indicated that records of any 
examination and treatment, including Miami VA Medical Center 
(VAMC) records, should be obtained.  The Miami VAMC records 
were received in January 2000.  

However, the RO subsequently received a VA hospital record 
showing that the veteran was hospitalized for sarcoidosis 
from August to September 2001.  The record solely pertains to 
discharge instructions and does not reflect from which VA 
hospital it came.  

The RO has not attempted to obtain any of these VA hospital 
records or any other updated treatment records.  An effort 
should be made to obtain any treatment records pertaining to 
the veteran's service connection claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

The veteran claims in essence that his sarcoidosis resulted 
from his exposure to certain chemicals, including beryllium, 
during the course of his work as an aircraft maintenance 
specialist (his military occupational specialty) in service.  
He has submitted numerous medical research articles 
concerning the health risks of occupational exposure to 
certain substances, such as jet fuel.  

The claims file shows that the veteran has not been afforded 
a VA examination in connection with his claim.  

As there is a reasonable possibility that obtaining a medical 
examination would aid in substantiating his claim, and as the 
evidence of record does not contain sufficient medical 
evidence to decide the service connection issue, the RO 
should arrange for the veteran to undergo a VA special 
examination to determine the nature and likely cause of his 
sarcoidosis.  See the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2002), and its implementing 
regulations published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  

However, the revisions to the regulations provide that where 
a case requires exceptionally extensive development and the 
RO has performed little or no development, the case is to be 
remanded to the RO.  

In any case, it is noted that whether to remand a case to an 
RO or to direct the Board's Case Development Unit to 
undertake development is discretionary under C.F.R. § 
19.9(a)(2) (2002).  

In the present case, the Board has determined that remand of 
this particular issue is necessary to accomplish the 
extensive development still required before it finally 
adjudicates the issue of service connection for sarcoidosis.  

Accordingly, the issue is REMANDED to the RO for the 
following action:

1.  Initially, the St. Petersburg RO 
should ascertain whether a transfer of 
the claims file to the New Orleans RO is 
in order, particularly in view of the 
veteran's recent submissions directly to 
the New Orleans RO.  

2.  The RO, that is to hereafter handle 
the appeal, should take appropriate steps 
to contact the veteran and request that 
he clarify his representation.  In that 
regard, he should be notified that he has 
two appointments of a representative of 
record, The American Legion (appointed in 
October 1997) and the Georgia Department 
of Veterans Service (appointed in July 
1998), neither of which has been revoked.  
He should be apprised that the Georgia 
Department of Veterans Services may not 
consent to represent him, given that he 
is residing in Louisiana.  If the veteran 
indicates that he wishes to appoint 
another service organization or 
representative, he should be furnished 
the appropriate form in which to do so.  
Any designated representative should be 
given an opportunity to review the file 
and submit written argument on behalf of 
the veteran, to include submitting a VA 
Form 646 or its equivalent in the event 
that the case is to be returned to the 
Board after completion of the development 
described hereinbelow.

3.  The RO then should inform the veteran 
about the Veterans Claims Assistance Act 
of 2000 and its duties under the Act.  In 
particular, the RO should inform the 
veteran specifically of what evidence or 
information has already been obtained in 
regard to his claim, what evidence or 
information the RO will seek to obtain, 
and what evidence or information the 
veteran is responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

4.  The RO should also should take 
appropriate steps to contact the veteran 
and obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for 
sarcoidosis since his military discharge 
in 1979.  To this end, the RO should 
specifically request that the veteran 
identify all VA medical centers and 
hospitals where he has received 
treatment, to include the VA hospital 
where he was treated from August to 
September 2001.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of all 
related medical records.

5.  Thereafter, the veteran should be 
afforded a VA special examination to 
determine the current nature and likely 
etiology of sarcoidosis.  The claims 
folder should be made available to and 
reviewed by the examiner(s) in 
conjunction with the examination(s).  All 
indicated tests should be performed.  The 
examiner(s) should furnish an opinion as 
to whether it is at least as likely as 
not that the veteran's current disability 
manifested by sarcoidosis is 
etiologically related to his exposure to 
chemicals during the course of his work 
as an aircraft maintenance specialist in 
service, or otherwise related to his 
period of active duty.  

6.  Thereafter, after completion of the 
development requested hereinabove, the RO 
should readjudicate the veteran's claim 
of service connection for sarcoidosis.  
If the decision remains adverse to the 
veteran, the RO should provide him and 
any representative he designates with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


